Exhibit 10.1
FIRST AMENDMENT
TO
TURN KEY DATACENTER LEASE
     THIS FIRST AMENDMENT TO TURN KEY DATACENTER LEASE (this “Amendment”) is
made and entered into as of the latest date of execution as set forth on the
signature page hereof (the “1A Effective Date”), by and between DIGITAL ALFRED,
LLC, a Delaware limited liability company (“Landlord”), and CONSTANT CONTACT,
INC., a Delaware corporation (“Tenant”).
W I T N E S S E T H:
     WHEREAS, Landlord and Tenant have heretofore entered into that certain Turn
Key Datacenter Lease having an effective date of December 31, 2010 (the “TKD
Lease”), covering approximately 3,600 total square feet of area (the “Premises”)
located in Suite 140 (the “Datacenter”), in that certain building located at
3105 Alfred Street, Santa Clara, California (the “Building”);
     WHEREAS, Landlord and Tenant have heretofore entered into that certain POP
Room Rider having an effective date of December 31, 2010 (the “POP Rider”),
which amends and modifies the TKD Lease and covers (i) two (2) one-quarter (1/4)
racks in Suite 155 of the Building, and (ii) two (2) one-quarter (1/4) racks in
Suite 142 of the Building (the TKD Lease and the POP Rider are referred to
herein, collectively, as the “Lease”);
     WHEREAS, any capitalized term or phrase used in this Amendment shall have
the same meaning as the meaning ascribed to such term or phrase in the Lease
unless expressly otherwise defined in this Amendment; and
     WHEREAS, Landlord and Tenant desire to further modify the terms of the
Lease in accordance with the terms and conditions herein provided.
     NOW, THEREFORE, for and in consideration of the sum of Ten and No/100
Dollars ($10.00) and other good and valuable consideration paid by each party
hereto to the other, the receipt and sufficiency of which are hereby mutually
acknowledged, Landlord and Tenant hereby agree as follows:
     1.     Early Access.
            A.      Definitions. As used herein:
                      (i)      “Early Access” shall mean and refer to Tenant’s
ability to enter Premises-A prior to the Commencement Date and Premises-B prior
to the Phase II Expansion Date, for the purposes of inspecting same and for
performing Tenant Work.

-1-



--------------------------------------------------------------------------------



 



                      (ii)     “Early Access Date” shall mean and refer to the
date upon which Landlord provides Tenant the Early Access Notice. Landlord
agrees to use commercially reasonable efforts to cause the Early Access Date to
occur on or before April 1, 2011.
                      (iii)    “Early Access Notice” shall mean and refer to the
notice from Landlord to Tenant notifying Tenant that Landlord has advanced the
Commencement Date Conditions sufficiently to allow Tenant to engage in certain
activities of Tenant Work prior to the Commencement Date.
                      (iv)     “Early Access Period” shall mean and refer to
(a) the period between the Early Access Date and the Commencement Date, as it
relates to Premises-A, and (b) the period between the Early Access Date and the
Phase II Expansion Date, as it relates to Premises-B.
                      (v)      “Tenant Work” shall mean and refer to all
installations in the Premises, other than the completion of the Commencement
Date Conditions, including the installation of Tenant’s Personal Property.
            B.      License. Landlord agrees to permit Tenant and the other
Tenant Parties to have Early Access in the Premises, on and after the Early
Access Date, except during the performance of Commissioning of the Datacenter.
Any such permission shall constitute a license only, conditioned upon Tenant and
Tenant’s contractors’ obtaining Landlord’s prior written consent (not to be
unreasonably withheld) with regard to each item of Tenant Work that any of such
parties desire to undertake during the Early Access Period. Notwithstanding
anything in the Lease or this Amendment to the contrary, the Early Access Period
may be reduced by Landlord to the extent such Early Access materially interferes
with Landlord’s ability to complete the Commencement Date Conditions on or
before the Target Commencement Date. Tenant’s Early Access shall be subject to
(and, during such period, Tenant must comply with) all of the terms and
provisions of this Lease, excepting only the payment of Base Rent; provided,
however, Tenant’s Early Access to Premises-B during Phase I shall not affect
Tenant’s obligation to pay Base Rent during the Phase I period. Additionally,
Tenant agrees that (a) Landlord’s obligations to provide services to Premises-A
and/or the equipment serving Premises-A shall commence on the Commencement Date
and shall not apply during the Early Access Period for Premises-A,
(b) Landlord’s obligations to provide services to Premises-B and/or equipment
serving Premises-B shall commence on the Phase II Expansion Date and shall not
apply during the Early Access Period for Premises-B, and (c) Tenant shall be
required to pay any and all electricity charges that accrue to the Premises
during the Early Access Period. For the avoidance of doubt, Tenant agrees that
Tenant will only perform Tenant Work in the Premises during the Early Access
Period, and that Tenant will not commence business operations in Premises-A
prior to the Commencement Date, nor will Tenant commence business operations in
Premises-B prior to the Phase II Expansion Date.
     2.      Confidentiality. Each party agrees that (i) the terms and
provisions of this Amendment are confidential and constitute proprietary
information of the parties; and (ii) as such, the terms and provisions of this
Amendment are, and shall be, subject to the terms of Section 17.19 of the
Standard Lease Provisions of the TKD Lease.

-2-



--------------------------------------------------------------------------------



 



     3.      Miscellaneous.
             A.      In the event that the terms of the Lease conflict or are
inconsistent with those of this Amendment, the terms of this Amendment shall
govern.
             B.      The Lease is hereby amended as and where necessary to give
effect to the express terms of this Amendment. Except as amended by this
Amendment, the terms of the Lease remain in full force and effect.
             C.      This Amendment shall become effective only upon execution
and delivery by both Landlord and Tenant.
             D.      This Amendment may be executed simultaneously in two or
more counterparts each of which shall be deemed an original, but all of which
shall constitute one and the same Amendment. Landlord and Tenant agree that the
delivery of an executed copy of this Amendment by facsimile or e-mail shall be
legal and binding and shall have the same full force and effect as if an
original executed copy of this Amendment had been delivered.
[SIGNATURE PAGE TO FOLLOW]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed on the respective dates set forth below, to be effective as of the 1A
Effective Date.
LANDLORD:
DIGITAL ALFRED, LLC,
a Delaware limited liability company

                By:   Digital Realty Trust, L. P.,         a Maryland limited
partnership,        its member and manager     

                By:   Digital Realty Trust, Inc.,         a Maryland
corporation,        its general partner     

                By:   /s/ Richard Berk         Name:   Richard Berk       
Title:   Vice President Portfolio Management, West Region       

Date:   March 31, 2011

TENANT:
CONSTANT CONTACT, INC.,
a Delaware corporation

                By:   /s/ John J. Walsh, Jr.         Name:   John J. Walsh, Jr. 
      Title:   Senior Vice President, Engineering and Operations       

Date:   March 27, 2011

-4-